— Appeals from an order of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered August 2, 2007 in a personal injury action. The order, inter alia, denied those parts of the motion of defendant and the cross motion of third-party defendant to set aside the verdict and for a new trial.
It is hereby ordered that said appeals are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Hurlbutt, J.E, Smith, Centra, Green and Pine, JJ.